 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER ALLAN TOBIN,                             Case No. 1:18-cv-01375-LJO-SAB

12                      Petitioner,                       DEATH PENALTY CASE

13          v.                                            ORDER APPOINTING COUNSEL

14   RONALD DAVIS, Warden of San Quentin
     State Prison,
15
                        Respondent.
16

17

18

19          On October 5, 2018, Petitioner Christopher Allan Tobin, a state prisoner facing capital

20   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for

21   appointment of counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No.

22   2).

23          On October 10, 2018, the Court issued an order referring the case to the Selection Board

24   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

25   request to proceed in forma pauperis.

26          On October 18, 2018, the Selection Board recommended that the Federal Defender be

27   appointed as sole counsel to represent Petitioner.

28          On October 19, 2018, Deputy Attorney General Galen Neale Farris filed his notice of
                                                      1
 1   appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at San

 2   Quentin.

 3            The Court will adopt the recommendation of the Selection Board.

 4            Accordingly,

 5            1.      The Federal Defender is appointed as counsel to represent Petitioner for all

 6                    purposes in this proceeding pursuant to 18 U.S.C. § 3599. See Local Rule 191(c).

 7            2.      The Clerk of the Court is directed to file under seal the Selection Board’s October

 8                    18, 2018 letter to the Court.

 9            3.      The Clerk of the Court is directed to serve copies of this order on the Federal

10                    Defender, 801 I Street, Third Floor, Sacramento, California, 95814, (Ph.) 916-498-

11                    6666, (Fax.) 916-498-6656, (Email) Kelly_culshaw@fd.org; Ron Davis, Warden

12                    of San Quentin State Prison, San Quentin, CA 94964; and Galen Neale Farris,

13                    Deputy Attorney General, 1300 I Street, Suite 125, Sacramento, California, 94244-

14                    2550, (Ph.) 916-210-7769, (Fax.) 916-324-2960, (Email)

15                    Galen.Farris@doj.ca.gov.

16
     IT IS SO ORDERED.
17

18   Dated:        October 22, 2018
                                                            UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
